Kane, J.
Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered October 1, 2001, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant was charged in a four-count indictment with various drug-related crimes arising from his possession of heroin in the City of Troy, Rensselaer County. He pleaded guilty to criminal possession of a controlled substance in the third degree in full satisfaction of the charges and waived his right to appeal. He was thereafter sentenced, in accordance with the plea agreement, to a prison term of 3 to 9 years to run consecutive to a 2 *789to 6 year prison term imposed by the Albany County Court in connection with other charges.
On appeal, defendant does not challenge the legality of the sentence, but argues that it is excessive because it was made to run consecutive, instead of concurrent, to the sentence imposed by the Albany County Court. Defendant, however, is precluded from raising this claim inasmuch as it is encompassed by his waiver of the right to appeal (see People v Howard, 1 AD3d 718, 719 [2003]; People v Camp, 302 AD2d 629, 630 [2003], lv denied 100 NY2d 593 [2003]). Defendant’s claim that his counsel was ineffective is also encompassed by his waiver of the right to appeal inasmuch as it does not bear on the voluntariness of the plea (see People v Bier, 307 AD2d 649, 650 [2003], lv denied 100 NY2d 618 [2003]; People v Watkins, 304 AD2d 987, 987-988 [2003], lv denied 100 NY2d 588 [2003]).
Peters, J.P., Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.